Citation Nr: 0312871	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  98-19 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for lung disease. 

2.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
back injury. 

3.  Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral leg 
disability. 

4.  Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

Veteran and A. W. 

ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk

REMAND 

The veteran served on active duty from March 1951 to March 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of October 1998 and June 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

Because neither the most recent supplemental statement of the 
case nor any other document from VA meets the specific notice 
requirements erected by the VCAA, further development is 
required.  Quartucccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  
38 U.S.C.A. §§ 5103, and 5103A (West 
2002).  The veteran should also be 
notified that the evidence needed to 
substantiate his claims to reopen is 
evidence, not already of record, that the 
current claimed disabilities are related 
to either an injury suffered or disease 
contracted during service.  Also notify 
the veteran that VA will obtain records of 
Federal agencies, including service 
department records, such as morning 
reports, and any VA records, and that he 
is responsible for submitting records of 
private health-care providers, unless he 
signs a release, which would authorize VA 
to obtain them.  

2.  After compliance with the VCAA, 
adjudicated the claims.  If any benefit 
sought is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	GEORGE E. GUIDO JR.  
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



